Per Curiam.

Respondent, who was admitted to practice by the Appellate Division, Second Department, on July 7,1944, was charged in five specifications with unethical practices and professional misconduct. They include a failure to account for and pay over a share of commissions in the sum of $1,250 received for the account of an investment broker; the conversion of the sum of $2,000 deposited by a client in escrow in connection with a real estate transaction, it appearing, however, that the respondent, some time later and after issuing to his client a worthless check for the money, did eventually return the same to his client; the failure to account for and pay over the proceeds in connection with a collection of $750 for a client; the issuance and delivery of a large number of worthless checks when the bank accounts contained insufficient funds or were closed; and a failure to appear and to reasonably co-operate in proceedings for the investigation of the charges against him.
The respondent made no answer to the charges filed against him, and defaulted in appearance before the petitioner’s committee on grievances and the Referee. Following the submission of proof to the Referee, the charges were found by her to have been sustained and the record sustains her determination. Notwithstanding the respondent was given every reasonable opportunity, ‘ ‘ he failed to come forward with either evidence, explanation, or expression of remorse. It is apparent that respondent, by his conduct, has shown complete disinterest in his responsibilities and in continuing his status as an attorney, and has demonstrated by his irresponsible and untruthful dealings with clients that he is not worthy of the trust to be accorded a member of the legal profession (Matter of Franzino, 285 App. Div. 12; cf. Matter of Friedman, 255 App. Div. 642).” (Matter of Corso, 7 A D 2d 133, 134.)
*135Respondent should be disbarred from the practice of law.
Rabin, J. P., MoNalley, Stevens, Eager and Steuer, JJ., concur.
Respondent disbarred.